Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Morris Speight-Bey appeals the district court’s order dismissing his original 28 U.S.C. § 2241 petition and opening a new case with his refiled § 2241 petition, which remains pending below. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Speight-Bey v. Williams, No. 3:16-cv-00069-GMG-MJA (N.D. W. Va. June 16, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED